MEMORANDUM OPINION AND ORDER
DEBORAH A. ROBINSON, United States Magistrate Judge
Plaintiff Shamea Briggs brings this action to recover attorneys’ fees and costs that she incurred in connection with administrative proceedings conducted pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. Complaint (Document No. 1). On April *172, 2015, the Court granted in part and denied in part Plaintiffs motion for summary judgment, awarding Plaintiff $20,934.78 in legal fees and costs for the successful prosecution of Plaintiffs administrative claims. See Order (Document No; 19). Plaintiff now seeks to recover fees and costs pertaining to that fee-collection litigation. Plaintiffs Motion for an Award of Attorney Fees and Costs (“Plaintiffs Motion”) (Document No. 20). Upon consideration of the motion, the memoranda in support thereof and opposition thereto, the attached exhibits, and the entire record herein, the court will grant in part and deny in part Plaintiffs motion.
BACKGROUND
Plaintiff Shamea Briggs is the parent of J.K., a minor student residing in the District of Columbia who is eligible to receive special education and related services. Complaint (Document No. 1) ¶¶ 2,4. On January 24, 2013, an administrative due process hearing under the IDEA was held with regard to J.K. Id. ¶ 4. That same day, the Hearing Officer issued a decision finding that Plaintiff was the prevailing party. Id. On May 22, 2014, Plaintiff submitted a fee petition for $28,773.12, which became the subject of the previous fee' litigation in this matter. Id. ¶ 5.
In an order adopting the Report and Recommendation issued by the Magistrate Judge to whom the matter had been referred, the assigned United States District Judge to whom this matter was then assigned awarded Plaintiff $20,934.78 in legal fees and costs. See Order (Document No. 19). In so doing, the Court the determined that based on the circumstances and complexity of the matter, Plaintiff was entitled to an award reflecting an hourly rate at three-quarters of her counsel’s applicable hourly rate based on the Laffey matrix.1 Id.\ see also Report and Recommendation (Document No. 16) at 9.
CONTENTIONS OF THE PARTIES
" Plaintiff submits that she was the prevailing party in this action and is, therefore, entitled to reasonable attorneys’ fees and costs as provided by the applicable authorities. See Plaintiffs Points and Authorities in Support of Plaintiffs Motion for an Award of Attorney Fees and Costs (“Plaintiffs Memorandum”) (Document No. 20-1) at 2. Accordingly, as a result of the aforementioned fee-collection litigation, Plaintiff seeks a total of $13,786.59, which reflects $13,313 in attorneys’ fees at a rate of $520 per hour. Plaintiffs Memorandum (Document No. 20-1) at 2; see also Plaintiffs Invoice (Document No. 20-4); see also Plaintiffs Reply to Defendant’s Opposition to Plaintiffs . Motion for Attorney Fees (Plaintiffs Reply”) (Document No. 22) at 4.2 Plaintiff avers that the $520 hourly rate requested is a reflection, of the applicable hourly rate for an attorney with expertise and experience of Plaintiffs counsel, according to the Laffey matrix. Plaintiffs Memorandum (Document No. 20-1) at 2-3. However, on May 28, 2015 at hearing before the undersigned, counsel for Plaintiff indicated that she is willing to accept an award at three-quarters of her applicable Laffey rate, given that the Court had pre*18viously determined that such a percentage was appropriate in this matter. In addition, Plaintiff further contends that the number of hours requested are also reasonable. Plaintiffs Memorandum (Document No. 20-1) at 4-5; Plaintiffs Reply (Document No. 22) at 4.
Through written submissions, and on the record at the May 28, 2015 hearing, Defendant urges the court to use its discretion to deny Plaintiff any additional award of attorney’s fees.3 See Defendant’s Opposition to Plaintiffs’ Motion for an Award of Attorney’s Fees and Costs (“Defendant’s Opposition”) (Document No. 21) at 3-5. Defendant argues that an “automatic award of fees on fees ... inhibits settlement and unnecessarily burdens judicial and government resources.” Id. at 4. In the alternative, Defendant argues that Plaintiffs award should be significantly reduced to reflect one-half of the applicable Laffey rate for Plaintiffs attorney, given the straight-forward nature of the fee-collection litigation. Id. at 5-6. Additionally, Defendant contends that the already reduced award should be reduced once again to reflect Plaintiffs “limited success” in the previous attorneys’ fees matter. Id. at 6-7. With regard to the number of hours billed, Defendant takes issue with regard to only four and one half hours, reflecting the time Plaintiffs counsel spent preparing the motion for attorneys’ fees and subsequent reply. Id. at 7-8; see also Plaintiffs Reply (Document No. 22) at 4. Defendant argues that these actions are too attenuated from Plaintiff’s underlying due process complaint to be compensable. Defendant’s Reply at 7-8.
APPLICABLE STANDARDS
In actions for attorney’s fees that are brought pursuant to the IDEA, “the court, in its discretion, may award reasonable attorneys’ fees as part of the costs” to the prevailing party. 20 U.S.C. § 1415(i)(3)(B)(i). “Parties who prevail at the administrative level can also recover fees-on-fees, as our general rule is that the court may award additional fees for ‘time reasonably devoted to obtaining attorney’s fees.’ ” Kaseman v. District of Columbia, 444 F.3d 637, 640 (D.C.Cir.2006) (quoting Envtl. Def. Fund v. EPA, 672 F.2d 42, 62 (D.C.Cir.1982)). In evaluating such a request, the court must first determine “whether the party seeking attorney’s fees is the prevailing party,” and if so, must then evaluate whether the requested fees are reasonable. Wood v. District of Columbia, 72 F.Supp.3d 13, 18 (D.D.C.2014) (citing Staton v. District of Columbia, No. 13-773, 2014 WL 2700894, at *3 (D.D.C. June 11, 2014), adopted by, 2014 WL 2959017; Douglas v. Distnct of Columbia, 67 F.Supp.3d 36, 40 (D.D.C.2014)).
As the Circuit recently observed, “[t]he IDEA provides no further guidance for determining an appropriate fee award.” Eley v. District of Columbia, 793 F.3d 97, 100 (D.C.Cir.2015). Thus, the common mechanism for the determination of a reasonable award is generally “the number of hours reasonably expended” multiplied by a reasonable hourly rate. Wood, F. Supp. 3d at 18 (citing Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)). The party requesting fees bears the burden of demonstrating the reasonableness of the hours expended, and “may satisfy this burden by submitting an invoice that is sufficiently detailed to permit the District Court to make an independent determination whether or not the hours claimed are justified.” Id. (citing Hensley, 461 U.S. at 433, 103 S.Ct. 1933). The party requesting fees “also bears the burden of establishing the reasonableness of the hourly rate sought,” and in doing so, “must *19submit evidence on at least three fronts: the attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates in the relevant community.” Wood, 72 F.Supp.3d at 18-19 (internal quotation marks omitted) (citing In re North, 59 F.3d 184, 189 (D.C.Cir.1995)). If the party requesting fees satisfies its burden, “there is a presumption that the number of hours billed and the hourly rates are reasonable,” and “the burden then shifts to the [opposing party] to rebut” this presumption. Id. (citations omitted) (quoting another source) (internal quotation marks omitted).
In this jurisdiction, the Laffey Matrix serves as the commonly accepted benchmark for the determination of prevailing market rates for attorneys’ fees in complex federal court litigation. See Eley, 793 F.3d at 100. “The prevailing market rate provides merely a starting point for determining the reasonableness of a billing rate .... The fee applicant should also submit evidence, including affidavits, regarding her counsel’s general billing practices, skill, experience and reputation.” Wood, 72 F.Supp.3d at 21 (quoting Baker v. District of Columbia Pub. Sch., 815 F.Supp.2d 102, 114 (D.D.C.2011)) (citations omitted) (internal quotation marks and alterations omitted).
With regard to fee-collection or fees-on-fees litigation in IDEA matters, it is well settled that the straightforward nature of the proceedings warrants an award at one-half of an attorney’s applicable Laffey rate. See, e.g., Briggs v. District of Columbia, 102 F.Supp.3d 164, 169 (D.D.C.2015); Turley v. District of Columbia, No. 14-0004, 2015 WL 7292752, at *5 (D.D.C. Oct. 20, 2015); Staton v. District of Columbia, No. 13-cv-1966, 2015 WL 5728884, at *5 (D.D.C. Sept. 30, 2015); Means v. District of Columbia, 999 F.Supp.2d 128, 136 (D.D.C.2013); Garvin v. District of Columbia, 910 F.Supp.2d 135, 140 (D.D.C.2012); Wright v. District of Columbia, 883 F.Supp.2d 132, 135 (D.D.C.2012); Collins v. District of Columbia, No. 15-00136, 146 F.Supp.3d 32, 44-46, 2015 WL 7720464, at *10 (D.D.C. Nov. 30, 2015).
In addition, when “a plaintiff has achieved only partial or limited success, the product of hours reasonably expended on the litigation as a whole times a reasonable hourly rate may be an excessive amount.” Hensley, 461 U.S. at 436, 103 S.Ct. 1933. Therefore, a “success based” reduction in an award may be warranted given certain circumstances. See Briggs, 102 F.Supp.3d at 171 (further reducing an award to reflect the fact that counsel was only awarded three-quarters of their applicable Laffey rate with regard to the initial fees litigation).
DISCUSSION

Plaintiff Has Not Met Her Burden With Regard to the Reasonableness of Her Hourly Rate

 The court finds that an award of attorneys’ fees for Plaintiffs counsel at the full Laffey rate is not warranted under these circumstances. Plaintiff was, in fact, the prevailing party with regard to the previous fees litigation, and is, therefore, entitled to reasonable attorneys’ fees given such circumstances. However, in accordance with the established precedent of this jurisdiction, Plaintiffs award of attorneys’ fees in this action should be awarded at one-half of her attorney’s applicable Laffey rate, given the straightforward and routine nature of the fees on fees litigation.4 Simply put, the nature of fees-on-*20fees proceedings categorically do not present sufficient complexity to justify an award at higher rate. Furthermore, Plaintiffs award should be reduced to proportionately reflect her partial success in the initial fees litigation in which she was ultimately awarded three-quarters of her attorney’s applicable Laffey rate. Briggs, 102 F.Supp.3d at 171. The applicable Laffey rate for Plaintiffs attorney, given her experience, is $520 per hour. After reducing that $520 amount by one-half, the hourly rate is $260. Furthermore, after reducing that $260 rate by an additional one-quarter to represent the previous three-quarters Laffey rate award, Plaintiffs appropriate final hourly rate for the instant fees-on fees petition is $195.

Plaintiff Has Met Her Burden With Regard to the Reasonableness of Her Number of Hours

The court finds that the number of hours billed by Plaintiffs attorney is reasonable. As previously mentioned, only 4.5 hours are in dispute. Plaintiff is entitled to reimbursement for the time spent by her attorney preparing her respective submission to this court. See Jones v. District of Columbia, No. 15-155, 153 F.Supp.3d 114, 121-22, 2015 WL 9907797, at *5 (D.D.C. Oct. 29, 2015 (rejecting the argument that preparation of a motion in fees-on-fees litigation is too attenuated from the administrative process). Therefore, Plaintiff is entitled to reimbursement for 25.90 hours. See Plaintiffs Invoice (Document No. 20-4) at 3; see also Plaintiffs Reply (Document No. 22) at 4.
Accordingly, this court awards Plaintiff $5,050.50 in attorneys’ fees and $473.59 in costs.
CONCLUSION
For all the foregoing reasons, it is, this 23rd day of March, 2016,
ORDERED that Motion for an Award of Attorney Fees and Costs (Document No. 20) be GRANTED IN PART, and that fees and costs of $5,524.09 be awarded.

. The Laffey matrix is “a schedule of charges based on years of experience developed in Laffey v. Northwest Airlines, Inc., 572 F.Supp. 354 (D.D.C.1983), rev’d on other grounds, 746 F.2d 4 (D.C.Cir.1984), cert. denied, 472 U.S. 1021, 105 S.Ct. 3488, 87 L.Ed.2d 622 (1985).” Covington v. Dist. of Columbia, 57 F.3d 1101, 1105 (D.C.Cir.1995) (footnote omitted).


. Plaintiff includes an additional two hours that her counsel spent preparing her reply in this matter, therefore, increásing the original amount of attorneys’ fees requested by $1,040. See Plaintiff’s Reply (Document No. 22) at 4.


. Defendant raises no issue with regard to the costs associated with the instant action.


. With regard to fee litigation in IDEA actions, the undersigned typically applies a case-by-case determination and rejects the notion of a categorical approach with regard to *20Laffey rate percentages. That said, the undersigned has determined that such a case-by-case analysis is not warranted for fees-on-fees litigation, given the nature and circumstances of such proceedings.